DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a system” (i.e. a machine), claim 14 is directed to “a method” (i.e. a process), and claim 18 is directed to “a non-transitory computer readable medium” (i.e. a machine),hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “learning content generation,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “extracting from a plurality of documents, a plurality of concepts; determining a word embedding similarity between each concept of the plurality of concepts;  determining pointwise mutual information between each concept of the plurality of concepts; determining based on the pointwise mutual information between each concept of the plurality of concepts and the word embedding similarity between each concept of the plurality of concepts, a concept similarity between each concept of the plurality of concepts ;identifying based on the concept similarity between each concept of the plurality of concepts, a plurality of concept pairs that include similar concepts; determining a relationship between concepts for each concept pair of the plurality of concept pairs; for each concept pair of the plurality of concept pairs, determining based on the determined relationship between the concepts for each concept pair of the plurality of concept pairs, whether a concept of a concept pair is a pre-requisite of another concept of the concept pair; generating based on the determination for each concept pair of the plurality of concept pairs, whether the concept of the concept pair is the pre-requisite of another concept of the concept pair, a knowledge graph; ascertaining for a learner, a plurality of attributes associated with a learning history of the learner; determining based on a query related to a learning goal for the learner, the learning goal for the learner; monitoring activity of the learner; determining for the learner and based on the monitored activity, a dynamic context of the learner; and determining based on the knowledge graph, the plurality of ascertained attributes, the dynamic context of the learner, and the learning goal for the learner, a concept of the plurality of concepts that matches the learning goal for the learner.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one processor” and “a sensor,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “learning content generation,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one processor” and “a sensor,” are claimed these are generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements 
In addition, dependent claims 2-13, 19 and 20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-13, 19 and 20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 14 or 18. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
The closest prior art of record is Hamiti, et al., (US Pat. 10,349,134). However, Hamiti does not teach the limitations of “pointwise mutual information” or “concept pairs.” Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/ROBERT P BULLINGTON/

Primary Examiner, Art Unit 3715